Per Curiam.
This case arises from supplementary proceedings in receivership wherein the district court disallowed appellant’s final account as receiver. He contends that the findings of fact and conclusions of law are not supported by the evidence.
We have examined the record and it does not appear that the lower court’s ruling was clearly erroneous. Rule 52.01, Rules of Civil Procedure.
Affirmed.
Mr. Justice Todd, not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.